Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 11/5/2021.  Claims 14 and 20 have been amended.    

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the amendment overcomes the teachings in Eleazer (US 7,892,379) because Eleazer uses adhesives to bond the sheets.  However, the amendment does not forbid adhesive and it could reasonably argued the sheets are in contact even though bonded with adhesive.  Further, other than requiring unidirectional parallel fibers of polyethylene, the claim does little to further restrict the structure of the sheets.  Thus, the composite sheets [100], each individually comprising the adhesive bonded fibers, and thus themselves being individual sheets of parallel polyethylene fibers, are also reasonably considered as the sheets of the strike plate as claimed.
These composite sheets are fused together via direct contact of their surfaces (See col. 6, lines 54-62, wherein composite sheets [100] comprising parallel polyethylene fibers are fused together in direct contact and without adhesives, so as to form unidirectional components) so as to form the ballistic material, i.e. strike plate, which itself may have up to 100 composite sheets [100] each fused in direct contact 
Applicant further argues Park (US 2006/0030226) does not teach a backing plate facing the user.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The feature of a backing plate facing the user is taught in Henderson (US 2001/0053645).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer et al. (US 7,892,379) in view of Ardiff (US 2014/0087125).
Regarding Claims 14-16 and 20, Eleazer et al. teaches a method of forming anti-ballistic components such as body armor (See col. 1, lines 15-21 and col. 7, lines 48-52, teaching chest plates) comprising:
(a)    providing a strike plate formed of plural sheets [100] layered on each other, each sheet of the strike plate formed of polyethylene fibers (See col. 3, line 46 to col. 4, line 3, wherein preferred fibers are polyethylene) wherein greater than 70% of the polyethylene fibers have a parallel orientation, the plural sheets oriented such that the parallel-oriented polyethylene fibers of all of the plural sheets are oriented or aligned in a single direction (See col. 6, lines 37-40 and col. 7, lines 22-33, wherein all fiber sheets, each formed of unidirectional, i.e. all parallel, fiber sheets that may all be arranged in the same direction; any such panel is s strike plate as claimed).  The composite sheets [100], each individually comprising bonded fibers, and thus themselves being individual sheets of parallel polyethylene fibers are also the are fused together via direct contact of their surface including heat and pressure (See col. 6, lines 54-62, wherein composite sheets [100] comprising parallel polyethylene fibers are fused together in direct contact and without adhesives, so as to form unidirectional components) so as to form the ballistic material, which itself may have up to 100 composite sheets [100] each fused in direct contact with adjacent layers (See col. 7, lines 22-33).  
Eleazer et al. fails to specifically teach a backing plate.  However, fibrous anti-ballistics articles such as are taught in Eleazer et al. are commonly used in body armor, e.g. vest or helmets, and have overlays between the anti-ballistics fibers and the user to improve durability and abrasion resistance (See, for example, Ardiff, page 1, paragraphs [0005] and [0007], teaching overlays on both the outer and inner surface of the anti-ballistic fiber sheets) wherein Ardiff teaching the overlays are joined to the fiber layer with heat and pressure (See page 9, paragraph [0057]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize heat and pressure to join a thermoplastic overlay, such as in Ardiff, to the anti-ballistic fiber layer of Eleazer et al. such that the fiber layer is configured to be positioned away from the wearer.  Doing so would have predictably fashioned the anti-ballistic fiber layer of Elaezer into a body armor assembly, such as a vest or helmet, with improved durability and abrasion resistance.  Ardiff teaches such overlays may be nonwoven fabrics including polymers such as high density polyethylene (See page 9, paragraph [0055]), wherein nonwoven fabrics are defined as including mats comprising randomly oriented fibers (See page 2, paragraph [0013]), and thus it at least would have been obvious to utilize such an overlay to achieve the advantages discussed above.  Examiner submits such as interiorly situated randomly oriented fiber composite is a backing plate between the strike plate and the user as recited in the claims.
Regarding Claim 19, Elaezer et al. is silent as to the type of polyethylene used.  However, ultra-high molecular weight polyethylene (UHMWPE) is a well-known polyethylene used in ballistic fiber composites due to their high strength (See, for example, Ardiff, page 3, paragraph [0017]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to use UHMWPE as the polyethylene used for the unidirectional fibers composites because such fiber would have predictably been suitable to make fibrous anti-ballistic composite sheets as desired.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer et al. in view of Henderson (US 2001/0053645).
Regarding Claims 14-16, Eleazer et al. teaches a method of forming anti-ballistic components such as body armor (See col. 1, lines 15-21 and col. 7, lines 48-52, teaching chest plates) comprising:
(a)    providing a strike plate formed of plural sheets [100] layered on each other, each sheet of the strike plate formed of polyethylene fibers (See col. 3, line 46 to col. 4, line 3, wherein preferred fibers are polyethylene) wherein greater than 70% of the polyethylene fibers have a parallel orientation, the plural sheets oriented such that the parallel-oriented polyethylene fibers of all of the plural sheets are oriented or aligned in a single direction (See col. 6, lines 37-40 and col. 7, lines 22-33, wherein all fiber sheets, each formed of unidirectional, i.e. all parallel, fiber sheets that may all be arranged in the same direction; any such panel is s strike plate as claimed).  The composite sheets [100], each individually comprising bonded fibers, and thus themselves being individual sheets of parallel polyethylene fibers are also the are fused together via direct contact of their surface including heat and pressure (See col. 6, lines 54-62, wherein composite sheets [100] comprising parallel polyethylene fibers are fused together in direct contact and without adhesives, so as to form unidirectional components) so as to form the ballistic material, which itself may have up to 100 composite sheets [100] each fused in direct contact with adjacent layers (See col. 7, lines 22-33).  
Eleazer et al. fails to specifically teach a backing plate.  However, it is well-known anti-ballistic fibrous materials such as taught in Eleazer et al. may be formed into body armors that includes a metallic armor base positioned between the user and the anti-ballistic fibers so the fibers absorb energy and the hard plate is not damaged upon impacts (See, for example, Henderson, page 2, paragraphs [0018]-[0019] and page 3, paragraph [0026], teaching hard armor plates, such as may be made of metal, may be either attached via bonding to the exterior of antiballistic fiber composites as a strike face or on the interior as an armor base, wherein interior attachment allows the fibers to absorb energy impact prior to contact with the plate). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to bond a backing plate between the user and the fibrous anti-ballistic composite of Eleazer et al., because doing so would have predictably served as an armor base for the fiber composite to enhance protection for a wearer while allowing the plate to typically avoid damage during impacts.  Henderson teaches such plates are joined to fibrous layers through methods including thermal bonding and autoclaving (See page 2, paragraph [0018]), each of which implies, and thus renders obvious, the application of heat and pressure to bond such plates.

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer et al. and Henderson as applied to Claim 14, and further in view of Park (US 2006/0030226).
Regarding Claims 17 and 18, Eleazer et al. and Henderson teach the method of Claim 14 as described above.  Eleazer et al. and Henderson fail to specifically teach wrapping a cover.  However, it is known for similar anti-ballistic body armor assemblies to wrap the ballistic fibers and plate with a cover following bonding in order to provide the layers with a more integrated form and prevent them from wear (See, for example, Park, page 2, paragraph [0036], teaching the plate and ballistic fibers are encased, i.e. wrapped, in a fabric outer cover).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to wrap any joined plate and fiber layer with a cover because doing so would have predictably formed a suitable piece of body armor having a more integrated form and prevent them from wear.  Note it would have been apparent the cover could have been secured in place by standard methods known in the art for bonding layers to ballistic fibers.  As described above, such methods include thermal bonding and autoclaving methods that use heat and pressure (See, for example, Henderson, page 2, paragraph [0018], teaching various methods for bonding ballistic fiber composites).
Regarding Claim 19, Elaezer et al. is silent as to the type of polyethylene used in the composite strike plate.  However, ultra-high molecular weight polyethylene (UHMWPE) is a well-known polyethylene used in ballistic fiber composites due to their high strength (See, for example, Park, page 2, paragraph [0024]).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to use UHMWPE as the polyethylene used for the unidirectional fibers composites because such fiber would have predictably been suitable to make fibrous anti-ballistic composite sheets as desired.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eleazer et al., Henderson, and Park as applied to Claim 17, and further in view of Tuffile et al. (US 2014/0082807).
Regarding Claims 21, Eleazer et al., Henderson, and Park teach the method of Claim 17 as described above.  Park teaches the cover may be a nylon fabric, but fails to specifically teach UHMWPE.  However, similar covers on body armor teach UHMWPE fabric as an alternative to nylon (See, for example, Tuffile page 5, paragraph [0047]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize UHMWPE fabric as the cover because it would have predictably been a suitable cover material for body armor and a functional alternative to nylon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746